Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-11 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed and/or retrieved in the application on 02/26/2021. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/26/2021 and 05/18/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “POWER MANAGEMENT SYSTEM, METHOD AND SERVER HAVING CONSUMPTION FACILITY FOR RECEIVING POWER FROM OUTPUT FACILITY”.

The abstract of the disclosure is objected to because the abstract contains more than 150 words which is not consistent with other step(s), which is not appropriate for the language for the abstract.  Correction is required.  See MPEP § 608.01(b).


Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 10 and 11 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “a controller configured to manage the consumption power and output power, and the controller is configured to: identify the output power occupied in the consumption power and identify alternative power corresponding to a power loss, based on the power loss occurring on a power path from the output facility to the consumption facility, and identify the environment additive value corresponding to the output power occupied in the consumption power without based on the power loss” and/or “identifying the output power occupied in the consumption power and identifying alternative power corresponding to a power loss, based on the power loss occurring on a power path from the output facility to the consumption facility; and identifying the environment additive value corresponding to the output power occupied in the consumption power without based on the power loss”; examiner is not sure how a controller identifies output power occupied and what is power occupied in the consumption facility as to consumption facility is only one facility or more than one facility is not clear and as to alternative power identification examiner is not sure how alternative power is identified corresponding to power loss based on the power loss occurring on a power path from output facility which is appears to be confusing or not too clear and as to environment additive value examiner is not sure what is environment additive value and how these value(s) is/are determined, derived or received which are corresponding to the output power occupied in the consumption power without based on the power loss and why is additive value(s) identified without based on the power loss in not clear and confusing; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2012/050208 Al (SANYO ELECTRIC CO., LTD.) which is known to applicant as cited in IDS filed on 02/26/2021.


As to claims 1, 7-8 and 10-11, SANYO ELECTRIC (paragraphs [0011]-[0067], fig. 1-7) describes a power management system 28 (corresponding to the "power management system" of the invention of the present application) which is provided with photoelectric conversion modules 60, 70 (corresponding to the "output facility"), loads in building A to building D, and a factory building (corresponding to the "consuming facility"), wherein the power management system 28 is provided with a system controller 30 (corresponding to the "first reception unit", "second reception unit" and "control unit") . 
Furthermore, in particular, paragraph :0051] that "A power value of solar power generation, which is a self supply power value, is determined by summing the detection values of the power detection units on the photoelectric conversion module side in the solar facility. In the example in fig. 3, the self-supply power value = (cl + c2). The amount of CO2 reduction can be calculated on the basis of the self-supply power value, by using a prescribed conversion coefficient. As described above, when the amount of CO2 reduction is calculated by charge/discharge control of the power storage device, the overall amount of CO2 reduction of the collection of facilities 10 can be determined by adding up the power values of each solar battery. The overall power value of solar power generation in the are features that would be addressed as a matter of course, and correspond to the feature of "specifying alternative power corresponding to the power loss". 

As Claim 2, The fact wherein transmission loss occurs when power is transmitted is an obvious matter. 

As Claims 3 and 9, SANYO ELECTRIC (paragraph [0036]) indicates that the amount of CO2 reduction is increased by charging and discharging of a power storage device building 20 (corresponding to the "power storage device" and "alternative power source which outputs a prescribed power having an environmental added value"). Furthermore, the fact wherein conversion loss occurs in a power storage device is an obvious matter. 

As to Claims 4-6, Configuring the system controller 30 in SANYO ELECTRIC to receive a message that includes an information element related to conversion loss in the power storage device building 20 is a matter that could be addressed, as appropriate according to requirements, by a person skilled in the art. Furthermore, receiving the message at the time that the power storage device is installed, and transmitting a message requesting the information element to the power storage device, are matters that could be addressed, as appropriate according to requirements, by a person skilled in the art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Miyamoto et al. (US 10600134 B1) is related to power identification device and  method.

Yamada et al. (US 20130073106 A1) is related to plurality of power management systems.

Yamashita et al. (US 20120010760 A1) is related to power system, power receiving apparatus and power transmission control method.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119